     Case 1:20-cv-01443-DAD-GSA Document 15 Filed 01/21/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LINDA GABALDON,                                   No. 1:20-cv-01443-DAD-GSA (PC)
12                        Plaintiff,
13           v.                                         ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS AND DISMISSING
14    J. BROWN, et al.,                                 ACTION
15                        Defendants.                   (Doc. No. 13)
16

17

18           Plaintiff Linda Gabaldon is a state prisoner proceeding pro se and in forma pauperis in

19   this civil rights action brought pursuant to 42 U.S.C. § 1983. This matter was referred to a United

20   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On December 4, 2020, the assigned magistrate judge issued findings and

22   recommendations, recommending that this action be dismissed due to plaintiff’s failure to state a

23   claim upon which relief may be granted, failure to comply with a court order, and failure to

24   prosecute the case. (Doc. No. 13.)

25          The findings and recommendations were served on plaintiff and contained notice that any

26   objections thereto were to be filed within fourteen (14) days from the date of service. (Id. at 2.)

27   To date, no objections to the findings and recommendations have been filed with the court, and

28   the time in which to do so has now passed.
                                                        1
     Case 1:20-cv-01443-DAD-GSA Document 15 Filed 01/21/21 Page 2 of 2


 1          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 2   de novo review of this case. Having carefully reviewed the entire file, the court finds the findings

 3   and recommendations to be supported by the record and proper analysis.

 4          Accordingly,

 5          1.      The findings and recommendations issued on December 4, 2020 (Doc. No. 13) are

 6                  adopted;

 7          2.      This action is dismissed due to plaintiff’s failure to prosecute and failure to comply

 8                  with a court order; and,

 9          3.      The Clerk of the Court is directed to close this case.

10   IT IS SO ORDERED.
11
        Dated:     January 20, 2021
12                                                      UNITED STATES DISTRICT JUDGE

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
